NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-5032

                  GRIFFIN BROADBAND COMMUNICATIONS, INC.,
                        and TOTAL TV OF FORT IRWIN, LLC,

                                                    Plaintiffs-Appellants,

                                           v.

                                  UNITED STATES,

                                                      Defendant-Appellee.


       Robert K. Steinberg, Law Offices of Robert K. Steinberg, of Los Angeles,
California, argued for plaintiffs-appellants.

       Joan M. Stentiford, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for defendant-
appellee. With her on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Jeanne E. Davidson, Director, and Mark A. Melnick, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Christine O.C. Miller
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2008-5032


                 GRIFFIN BROADBAND COMMUNICATIONS, INC.,
                      and TOTAL TV OF FORT IRWIN, LLC,

                                                     Plaintiffs-Appellants,

                                          v.

                                 UNITED STATES,

                                                     Defendant-Appellee.




                                  Judgment

ON APPEAL from the       United States Court of Federal Claims

in CASE NO(S).           06-CV-898

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, RADER, and SCHALL, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED August 12, 2008                      /s/ Jan Horbaly
                                          Jan Horbaly, Clerk